--------------------------------------------------------------------------------

EXHIBIT 10.26


CONFIDENTIAL TREATMENT REQUESTED

THIS DOCUMENT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST PURSUANT RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 
REDACTED MATERIAL IS MARKED WITH A [****] AND HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

AMENDMENT NO. ONE

TO

AMENDED AND RESTATED PRIVATE LABEL CREDIT CARD PLAN AGREEMENT

BETWEEN

WORLD FINANCIAL NETWORK BANK

AND

STAGE STORES, INC.

SPECIALTY RETAILERS INC.

 

            THIS AMENDMENT NO. ONE ("Amendment No. 1") to that certain Amended
and Restated Private Label Credit Card Plan Agreement entered into as of the 8th
day of August, 2012 and effective as of the 1st day of August, 2012
("Agreement") between STAGE STORES, INC. ("SSI") and SPECIALTY RETAILERS, INC.
("SRI") (with SSI and SRI hereinafter collectively referred to as "Stage") and 
COMENITY BANK (formerly known as WORLD FINANCIAL NETWORK BANK) ("Bank"), is
entered into by and between Bank and SSI and will be effective as of February 1,
2013 ("Amendment No. 1 Effective Date").

            WHEREAS, Stage and Bank previously entered into the Agreement
pursuant to which, among other things, Stage requested Bank to, and Bank agreed
to, extend credit to qualifying individuals in the form of private label
open-ended credit card accounts for the purchase of Goods and/or Services from
Stage through its Sales Channels and to issue Credit Cards to qualifying
individuals under the Stage Nameplates.

            WHEREAS, SSI and Bank wish to make various amendments to the
Agreement as further set forth herein.

            NOW THEREFORE, in consideration of the terms and conditions hereof,
and for other good and valuable consideration, the receipt of which is hereby
mutually acknowledged by the parties, SSI and Bank agree as follows:

1.         Definitions. Capitalized terms not otherwise defined in this
Amendment No. 1 are used herein as defined in the Agreement.

2.         Monthly Net Portfolio Yield Changes. 

(a) As of the Amendment No. 1 Effective Date, the term "Ancillary Income" as
that term is defined in Section (D) of Schedule 6.1 to the Agreement shall mean
(i)(A) all amounts charged

--------------------------------------------------------------------------------

to a Cardholder with respect to the use of an Account or Card for Protection
Programs and Bank Enhancement Marketing Services minus (B) only with respect to
Protection Programs and Bank Enhancement Marketing Services offered indirectly
by Bank through a third-party vendor, amounts retained by the third-party vendor
and/or paid to the third-party vendor by Bank; plus (B) all amounts collected by
Bank from third-parties (other than Cardholders) with regard to Bank Enhancement
Marketing Services.  Ancillary Income excludes amounts charged to a Cardholder
for Purchases, amounts charged to a Cardholder for Stage Recurring Billing
Programs, and any Cardholder Fees.  For clarity, the Protection Programs
identified on Schedule 3.11(a) of the Agreement are Protection Programs offered
directly by the Bank and not through a third-party vendor and accordingly, the
Ancillary Income from such Protection Programs shall be calculated under
subclause (i)(A) of the definition of Ancillary Income without reduction
pursuant to subclause (i)(B) of the definition of Ancillary Income.



(b)        As of the Amendment No. 1 Effective Date, the term "Cardholder Fees"
as that term is defined in Section (D) of Schedule 6.1 to the Agreement shall
mean all fees and charges assessed by Bank to a Cardholder with respect to an
Account or a Credit Card other than those charged for Protection Programs, Bank
Enhancement Marketing Services, and pay-by-phone fees. Thus, by way of example,
Cardholder Fees includes late fees, NSF fees, document fees and internet payment
fees.  For clarity, Cardholder Fees does not include amounts charged to a
Cardholder for Purchases or amounts charged to Cardholder for  Stage Recurring
Billing Programs.   By way of clarity, other than pay-by-phone fees, those fees
and charges assessed by Bank to Cardholders are not excluded from the definition
of Cardholder Fees or Ancillary Income because, for internal accounting
purposes, Bank accounts for them as off-sets to expenses.

(c)        For clarity and without limitation of the provisions of the Agreement
related to changes or additions to fees, charges or Bank cross-selling to
Cardholders, Bank acknowledges and agrees that it does not, and unless otherwise
agreed in writing by SSI, shall not collect revenue from the use of an Account
or Card that is not included in Plan revenue as calculated pursuant to Section
(D) of Schedule 6.1 to the Agreement, including as amended by this Amendment No.
1. 


(d)        No later than thirty (30) calendar days after the Amendment No. 1
Effective Date, Bank will pay to SSI a one-time lump sum amount of [****]
dollars ($[****]) in respect of amounts due and owing by Bank to Stage under the
Agreement that accrued during calendar year 2012 and through January 31, 2013
under Section (D) to Schedule 6.1 of the Agreement, prior to amendment by this
Amendment No. 1.  Subject to the preceding provisions of this Section 2(d), SSI
waives all rights to any further compensation from Bank pursuant to Section (D)
of Schedule 6.1 of the Agreement arising out of fees that are included in
Ancillary Income under Section (D) of Schedule 6.1 to the Agreement prior to
amendment by this Amendment No. 1 but that is not included as Ancillary Income
under Section (D) of Schedule 6.1 to the Agreement as amended by this Amendment
No. 1. For clarity, the [****] dollars ($[****]) paid to SSI by Bank pursuant to
this Section 2(d) shall not be included in any calculation of an Annual
Portfolio Performance Bonus pursuant to Section (E) of Schedule 6.1 of the
Agreement.

3.         Service Level Modifications.  The parties hereby agree that the first
Service Level Standard (Plastics Issuance) set forth in the Non-Critical SLA
chart set forth in Schedule 3.8(c) to the Agreement is hereby replaced and
superseded in its entirety with the following Service Level Standard:

2

--------------------------------------------------------------------------------

#

   Service Level Standard

Non-Critical SLA

1

   Plastics Issuance

[****]% of plastics mailed within 4 Business  Days of application decisioning;
[****]% of plastics mailed within 7 Business Days of application decisioning
(monthly average)

4.         Card Reissuance. The parties hereby agree that paragraph 3 of
Schedule 2.4(c) of the Agreement is hereby deleted and superseded its entirety
with the following paragraph 3 on Schedule 2.4(c) of the Agreement:

"Fund the redesign and reissuance of the Credit Card plastics for each Stage
Nameplate three (3) times during the Term:  (i) first, within the twelve (12)
month period beginning on the Effective Date, (ii) second, during the calendar
year 2015, but in any case before November of 2015, and (iii) third, during the
calendar year 2018, but in any case before November of 2018 or at such other
time as agreed by the parties.  However, the Steele's brand shall not be 
included in the first such reissuance.  Each such re-issuance shall include
substantially all Cardholders who have made a Purchase using an Account during
the eighteen (18) month period immediately prior to the re-issuance (excluding a
control population of such Cardholders).  Bank will also test re-issuance to
Cardholders who have not made a Purchase using an Account during the eighteen
(18) month period immediately prior to the re-issuance but who have made a
Purchase using an Account during the six (6) month period beginning eighteen
(18) months immediately prior to the re-issuance and ending twenty-four (24)
months immediately prior to the re-issuance."

5.         General.  This Amendment No. 1 shall not be changed, modified or
amended except in writing and signed by both of the parties hereto.  Except as
specifically amended in this Amendment No. 1, the provisions of the Agreement
remain unaffected and in full force and effect.  The provisions of this
Amendment No. 1 shall prevail in the event of any conflict between the
provisions hereof and the provisions of the Agreement.

            IN WITNESS WHEREOF, SSI and Bank have executed this Amendment No. 1
in manner and form sufficient to bind them as of the Amendment No. 1 Effective
Date.



STAGE STORES, INC.    
COMENITY BANK (formerly known as
WORLD FINANCIAL NETWORK BANK)
By:  /s/ Oded Shein        By:   /s/ John J. Coane Print Name: Oded Shein      
Print Name: John J. Coane Title: EVP – CFO   Title: VP & CFO




 
 
 
 
3

--------------------------------------------------------------------------------